NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-4565-12T4
JORDANA ELROM,
                                       APPROVED FOR PUBLICATION
     Plaintiff-Respondent,
                                          February 23, 2015
v.
                                         APPELLATE DIVISION
ELAD ELROM,

     Defendant-Appellant.
_______________________________

         Submitted November 3, 2014 - Decided February 23, 2015

         Before   Judges     Lihotz,    St.    John    and
         Rothstadt.

         On appeal from the Superior Court of New
         Jersey, Chancery Division, Family Part,
         Bergen County, Docket No. FM-02-2214-11.

         Townsend, Tomaio & Newmark, LLC, attorneys
         for appellant (John E. Clancy, on the
         briefs).

         Jordana Elrom, respondent pro se.

     The opinion of the court was delivered by

LIHOTZ, P.J.A.D.

     Defendant, Elad Elrom, appeals from provisions set forth in

a November 19, 2012 final judgment of divorce (FJOD), entered

following trial.    He challenges the imputation of income to the

parties for the purpose of calculating child support and limited

duration alimony payable to plaintiff Jordana Elrom.          Defendant
also challenges supplemental child support added for child care

and     extracurricular         activities,            the    allocation         of    assets

equitably      distributed,      and   appeals          from       a   February    21,    2013

order denying reconsideration of the FJOD's terms.

      Following our review of the issues raised on appeal, in

light of the record and the applicable law, we agree the judge

erred    in   increasing    child      support         by    work-related         child-care

costs during a period of plaintiff's unemployment and the cost

of the children's everyday extracurricular activity expenses,

which generally are included in the amount of child support.                                  In

all   other    respects,        including        the    imputation        of     income,      we

affirm.

                                         I.

      The facts pertinent to our review are taken from the five-

day trial record.           The parties appeared self-represented and

presented     testimony     regarding        their       incomes,        along    with    fact

testimony      from      plaintiff's         father          and       expert     testimony.

Numerous documents were introduced into evidence regarding the

parties' respective incomes, expenses, and assets.

      The     parties,    who    are   now       thirty-eight,           were    married     in

February 2005 and separated in September 2010.                             They have two

young children, who were born in 2008 and 2010.                                 Prior Family

Division proceedings between the parties were consolidated into




                                             2                                        A-4565-12T4
this matter (FD-02-435-11) or dismissed.                        Although the parties

litigated custody and parenting time at trial, they successfully

mediated an agreement, largely resolving custody issues.

      Plaintiff is an attorney, licensed to practice in New York

and   New    Jersey.        When    she     married      defendant,      she    worked      in

Newark earning an annual salary of $102,000.                          Thereafter, she

took a position with a New York firm, earning $175,000 per year.

In early 2008, just prior to the birth of the parties' first

child, plaintiff was laid off.                She testified the parties agreed

she would stay home to raise the children, possibly                                   working

part-time.        In 2009, plaintiff commenced part-time employment,

working     ten    to     fifteen    hours       per    week.       When    the       parties

separated,     she      earned     $67.50    per       hour,   working     approximately

twenty-six        hours     per     week.          Plaintiff        next    secured         an

associate's position earning $80,640, but lost her job prior to

trial.      Asserting child-care obligations required she "focus her

job search on New Jersey firms," plaintiff intended to seek a

New Jersey position and asked "the [c]ourt impute [to] her a

salary of $80,640.00."

      Defendant      is    a   software      engineer,         technical    writer,         web

developer, and entrepreneur.                  In the past, he held positions

with Sigma, HBO, Weight Watchers, and MTV.                          During an earlier

non-dissolution         matter,      he     earned       $193,375    per       year    as     a




                                             3                                    A-4565-12T4
consultant for HBO.               Before trial, he changed jobs, and was

employed       as    the     chief     technical          officer       for    ChatAnd      Inc.

(ChatAnd), earning a base salary of $120,000, with potential to

earn as much as $295,000.                  Defendant also owned Elrom LLC, which

performed consulting services, sponsored an annual technology

trade show, and participated in several start-up companies.

      At trial, plaintiff produced documents evincing defendant's

income, and explained he was not compliant with her discovery

demands.        Plaintiff         asserted     during          the    marriage,    defendant

received income from "clients on the side" and royalties from

three books he authored.                   Plaintiff also discovered defendant

started    a    company      in    Las     Vegas     on    February      2,     2012,    called

Effective      Idea,       LLC,      and    withdrew        funds       from    Elrom      LLC's

account, which he transferred to an account at Banca Privada

d'Andorra.           Defendant        stipulated          the    Andorra       account      held

$67,978.

      As to the marital standard of living, plaintiff explained

the   parties       lived    an    "upper      middle       class,      at     times,    lavish

lifestyle" before the children were born.                            They owned a New York

City apartment.            When they moved to Englewood in anticipation of

the birth of their second child, they rented their apartment.

After   separating,          defendant        moved       to    New     York    City,      while

plaintiff      and    the    children        moved    into       her    parents'        home   in




                                               4                                        A-4565-12T4
Montville.1    Plaintiff had residential custody of the children.

She sought alimony and listed her actual expenses "to the penny"

in an amended case information statement (CIS).

     Larry    Frankel,      CPA,    CFF,       plaintiff's      expert       forensic

accountant, examined monies deposited into the parties' various

bank accounts to calculate defendant's annual income.                            Frankel

concluded deposits into Elrom LLC's account from January 2009 to

February   2012,   totaled     $903,241.            Reducing    the    sums        by   an

estimated twenty to thirty percent for overhead, he asserted

profit,    exclusive   of    taxes,       amounted     to    seventy        to     eighty

percent.

     Defendant     countered       with       testimony      from     his    forensic

employability expert Gary Young, whose vocational evaluations

addressed the likely earnings of the parties.                       Young's reports

were not provided in the appellate record.

     Young    concluded      defendant        was   likely     to    earn    $120,000

annually as a software engineer and technical writer.                        He based

this opinion on his review of defendant's resume and a telephone

interview, but acknowledged he was not provided with defendant's

ChatAnd    contract,   and    did    not      consider      defendant's          earning

capacity as a consultant.

1
     Plaintiff testified she and the children were evicted from
the Englewood apartment because defendant failed to satisfy his
portion of the rent.



                                          5                                      A-4565-12T4
    Young        also        offered          testimony              regarding           plaintiff's

employability,         although         he        did    not       interview        her.          After

considering       her       degrees      and           bar    admissions,           he        conducted

research     using      Internet         sources             and     suggested          her    earning

possibilities, primarily in New York City, ranged from "$108,740

to $177,850."          Young did not factor parenting responsibilities,

the children's special needs, or day care availability into this

calculus.

    Defendant next offered Jonathan Klopchin, a credentialed IT

recruiter.            His    report          is     not       included        in        the    record.

Evaluating defendant's experience with "Flash, Flex, Front and

implementation"         technologies,               which          Klopchin     explained          were

declining in demand, he asserted a full-time Flex engineer could

make $100,000 to $150,000, although some Flex developers could

garner more than $200,000, which was "more the exception than

the rule."       He stated a Flex consultant would be "fortunate to

get [$]90 an hour" and "a lead developer" could earn $165,000.

    During defendant's direct testimony, he asserted the actual

gross receipts of Elrom LLC for 2010 were merely $145,000.                                             He

argued    Frankel's         use    of    deposits             inflated        estimated          income

because    it    included         rental      receipts             from   the      New    York      City

apartment       and    funds       withdrawn            but        re-deposited.              However,

defendant    later      admitted        he        received          receipts       of    $19,000       in




                                                   6                                           A-4565-12T4
royalties   and    $88,000     from   consulting,       and    spent    $11,000    in

payroll expenses.        The sums, along with his salary, make his

total 2010 income $252,000.              Defendant discussed his reported

receipts in 2011, as captured on Schedule C of his federal tax

return,    which    totaled     $250,000.2       He    mentioned       $206,000    in

consulting fees from HBO, a position he lost.                     Defendant also

asserted    ChatAnd     just   terminated      his    services,     and   his    last

paycheck was July 27, 2012.              Defendant suggested $120,000 per

year should be imputed to him, as opined by Young.

      Following     trial,      the   judge     issued     a    written    opinion

granting    plaintiff's        request   for    divorce.          Addressing      the

collateral issues arising upon the dissolution of the marriage,

the   judgment     awarded     plaintiff     limited     duration      alimony    for

three years in the amount of $1,000 per week "based upon the

differential       in   their     earnings,      [p]laintiff's          needs     and

[d]efendant's ability to pay."                The judgment further ordered

defendant to pay child support in the amount of $697 per week,

which included insurance premiums and work-related child care,

plus fifty percent of the children's uncovered medical costs,

exceeding $250 per child, and fifty percent of the children's


2
     Defendant   introduced   several   documents   during   his
testimony; however, the record exhibits do not contain the trial
markings making it difficult to reconcile his testimony with the
record.



                                         7                                 A-4565-12T4
extracurricular and sporting activity fees, provided defendant

consents to their participation in advance.                       Defendant received

an    $8,702    credit    for      overpayment      of   work-related         child-care

expenses.

       In calculating support, the judge found plaintiff's income

was   represented       by   her    last    full-time      job,    as    an    associate

attorney in New Jersey, and imputed $80,640 per year.                         The judge

rejected defendant's argument to limit his earning ability to

$120,000.         Rather,       after      considering     defendant's           historic

earnings,      which    were    "readily      ascertainable       from     his   limited

liability company and personal bank statements over the past

three years . . . as examined and quantified by [p]laintiff's

forensic accounting expert, [Frankel]," the judge imputed gross

income to defendant of $230,731.42 per year, calculating the

three-year average gross receipts and factoring an "expense-out

rate of 20%."3

       Equitably       distributing     the     parties'    marital        assets,     she

ordered:       an equal division of the bank account associated with

rental    receipts       from   their      former    New   York     City      apartment;

plaintiff receive $11,000 to equalize the values of the parties'


3
     The judge found defendant's business gross receipts were
$286,313.71 in 2009, $321,614.41 in 2010, and $257,314.69 in
2011, for an average of $288,414.27 over this three-year period.




                                            8                                    A-4565-12T4
respective automobiles; plaintiff retain her three retirement

accounts and personal property; and defendant retain Elrom LLC,

any other start-up companies in which he held an interest, and

his personal property.

    Both parties moved for reconsideration of the provisions of

the FJOD.    The motions were denied and this appeal followed.4

    On appeal, defendant attacks the imputed income levels for

each party, arguing the income level imputed to him was too high

and the level imputed to plaintiff was too low.                    Defendant also

argues the judge erred in adding child-care and the children's

extracurricular         activity   costs       as   additional    child     support.

Finally,    defendant      challenges      the      equitable    division    of   the

parties' assets.         We consider these issues.

                                         II.

    Our review of a trial judge's factual findings, following a

non-jury trial, is limited.             Cesare v. Cesare, 154 N.J. 394, 411

(1998).     Generally, "findings by the trial court are binding on

appeal     when    supported       by    adequate,      substantial,        credible

evidence."        Id.    at   411-12.         In    matrimonial    matters,       this

"[d]eference      is    especially      appropriate      when    the   evidence     is

largely testimonial and involves questions of credibility," id.


4
     On July 25, 2013, we granted defendant's motion to file his
appeal as within time.



                                          9                                 A-4565-12T4
at 412 (citation and internal quotation marks omitted), because

the trial judge has "a feel of the case" and is in the best

position   to     "make   first-hand    credibility       judgments    about    the

witnesses who appear on the stand."             N.J. Div. of Youth & Family

Servs. v. E.P., 196 N.J. 88, 104 (2008).                   Review of the cold

record alone "can never adequately convey the actual happenings

in a courtroom."          N.J. Div. of Youth & Family Servs. v. F.M.,

211 N.J. 420, 448 (2012) (citing E.P., supra, 196 N.J. at 104).

       Reversal is warranted only when a mistake must have been

made    because    the    trial   court's      factual     findings    are     "'so

manifestly unsupported by or inconsistent with the competent,

relevant   and     reasonably     credible     evidence    as    to   offend   the

interests of justice . . . .'"                 Rova Farms Resort, Inc. v.

Investors Ins. Co. of Am., 65 N.J. 474, 484 (1974) (quoting

Fagliarone v. Twp. of N. Bergen, 78 N.J. Super. 154, 155 (App.

Div.), certif. denied, 40 N.J. 221 (1963)).                 Consequently, when

a reviewing court concludes there is satisfactory evidentiary

support for the trial court's findings, "'its task is complete

and it should not disturb the result . . . .'"                  Beck v. Beck, 86
N.J. 480, 496 (1981) (quoting State v. Johnson, 42 N.J. 146, 162

(1964)).    "Deference is appropriately accorded to factfinding;

however,    the     trial     judge's        legal   conclusions,       and     the

application of those conclusions to the facts, are subject to




                                        10                               A-4565-12T4
our plenary review."             Reese v. Weis, 430 N.J. Super. 552, 568

(App.     Div.    2013).         Finally,        legal     conclusions       are    always

reviewed    de    novo.         Manalapan     Realty,      L.P.   v.    Twp.    Comm.     of

Manalapan, 140 N.J. 366, 378 (1995).

                                            A.

       Defendant urges income imputation is reserved for parties

who,    without    just     cause,      are      intentionally         and   voluntarily

unemployed or underemployed.                Because he was working, he argues

his    circumstances       do    not   trigger        income     imputation        and   his

salary should have been accepted as an appropriate earning level

when    fixing     support.            Defendant          also    argues       imputation

principles require an increase in plaintiff's income, not mere

acceptance of the modest salary she last earned.                         We reject the

legal premise as applied, and note the facts of record belie

defendant's contentions.

       "'Imputation       of     income     is    a      discretionary       matter      not

capable     of    precise        or    exact      determination[,]           but    rather

require[es] a trial judge to realistically appraise capacity to

earn and job availability.'"                  Gnall v. Gnall, 432 N.J. Super.
129, 158 (App. Div. 2013) (quoting Storey v. Storey, 373 N.J.

Super. 464, 474 (App. Div. 2004)), certif. granted, 217 N.J. 52

(2014).     While an "abuse of discretion . . . defies precise

definition," we will not reverse the decision absent a finding




                                            11                                     A-4565-12T4
the     judge's    decision        "rested      on    an     impermissible        basis,"

considered "irrelevant or inappropriate factors," Flagg v. Essex

Cnty.    Prosecutor,        171 N.J. 561,       571    (2002)    (citations       and

internal        quotation      marks      omitted),         "failed        to    consider

controlling legal principles or made findings inconsistent with

or unsupported by competent evidence."                     Storey, supra, 373 N.J.

Super. at 479.

      Certainly, the court is authorized to impute income for the

purpose of determining child support when a parent is found to

be voluntarily unemployed or underemployed without cause.                              See

Caplan v. Caplan, 182 N.J. 250, 268-70 (2005) (stating parent's

ability to earn income, or "his [or her] human capital," should

be "theoretically activated for the purpose of evaluating his

[or   her]      support   obligation"        and     the    amount    of    income   that

"should be imputed to him [or her]").                      "'In treating the matter

of support, our courts have always looked beyond the [parent's]

claims of limited resources and economic opportunity.                           They have

gone far to compel a              parent to do what in equity and good

conscience should be done for [the] children.'"                        Lynn v. Lynn,

165 N.J. Super. 328, 341 (App. Div.) (quoting Mowery v. Mowery,

38 N.J. Super. 92, 102 (App. Div. 1955), certif. denied, 20 N.J.
307 (1956)), certif. denied, 81 N.J. 52 (1979).                       Thus, a "'court

has     every    right    to      appraise      realistically        [a]    defendant's




                                           12                                    A-4565-12T4
potential earning power,'" ibid. (quoting Mowery, supra, 38 N.J.

Super. at 102), and examine "potential earning capacity" rather

than actual income, when imputing the ability to pay support.

Halliwell v. Halliwell, 326 N.J. Super. 442, 448 (App. Div.

1999).

    This    authority   is   incorporated   in    the    New   Jersey   Child

Support    Guidelines   (Guidelines).       See     R.     5:6A   (adopting

Guidelines set forth in Appendix IX-A to the Court Rules).                The

Guidelines state:

           [i]f the court finds that either parent is,
           without      just     cause,     voluntarily
           underemployed or unemployed, it shall impute
           income to that parent according to the
           following priorities:

                a.   impute   income    based    on
                potential employment and earning
                capacity using the parent's work
                history,    occupational     quali-
                fications, educational background,
                and prevailing job opportunities
                in the region.     The court may
                impute   income   based   on    the
                parent's former income at that
                person's    usual     or     former
                occupation or the average earnings
                for that occupation as reported by
                the New Jersey Department of Labor
                (NJDOL);

                b.   if potential earnings cannot
                be determined, impute income based
                on the parent's most recent wage
                or benefit record . . . .

           [Child   Support  Guidelines,  Pressler   &
           Verniero, Current N.J. Court Rules, comment



                                   13                               A-4565-12T4
            12 on Appendix        IX-A      to   R.    5:6A     at   2635
            (2015).]

       These   legal   precepts     equally      apply     when      establishing       a

party's obligation to pay alimony.                   See Tannen v. Tannen, 416
N.J. Super. 248, 261 (App. Div. 2010) (noting a trial judge "may

impute income" in the process of "determining an appropriate

alimony award"), aff'd o.b., 208 N.J. 409 (2011); Storey, supra,

373 N.J. Super. at 474-80 (imputing income to obligor based on

earning capacity despite actual job earning a lower income).

"[O]ne   cannot    find   himself     in,      and    choose    to    remain     in,    a

position where he has diminished or no earning capacity and

expect to be relieved of or to be able to ignore the obligations

of support to one's family."              Arribi v Arribi, 186 N.J. Super.
116, 118 (Ch. Div. 1982).             See also Gnall, supra, 432 N.J.

Super. at 159 (affirming imputation of income to party based on

past salary as computer programmer despite a desire to work as a

teacher for lower pay).

       Further,   "failure   .    .   .     to   provide       adequate     financial

information place[s] the hearing judge in a position where he

[or she] ha[s] to . . . realistically impute income."                          Tash v.

Tash, 353 N.J. Super. 94, 99 (App. Div. 2002).                       Imputation may

also   be   justified     when    examining      income        reported     by    self-

employed obligors, who control the means and the method of their

earnings.      See Donnelly v. Donnelly, 405 N.J. Super. 117, 128-29



                                          14                                   A-4565-12T4
(App.   Div.     2009)   (noting     a   self-employed      obligor        is   "'in     a

better position to present an unrealistic picture of his or her

actual income than a W-2 earner'" (quoting Larbig v. Larbig, 384
N.J. Super. 17, 23 (App. Div. 2006))); Platt v. Platt, 384 N.J.

Super. 418, 426-27 (App. Div. 2006) (affirming court's rejection

of last annual income of self-employed defendant in favor of

imputing    income).        Accordingly,          "[b]oth   when    setting        child

support and in reaching a proper alimony award, a judge must

examine    not    only   each    party's        income,   but    also     his   or    her

earning ability."        Gnall, supra, 432 N.J. Super. at 159.

       We focus on the facts supporting imputation.                       Contrary to

defendant's       current       claims     of      full-time       employment,          he

specifically      testified     he   was     released     from    his     position     at

ChatAnd.    When pressed on whether his circumstances would change

once ChatAnd received requested financing, defendant insisted

his employment was terminated.

       Historically, defendant received wages and other payments

from one main company, such as Sigma, HBO, and ChatAnd, along

with    royalties    and    separate     consulting       fees.      The    level       of

earnings proffered by Frankel, who analyzed defendant's business

deposits,   along    with     defendant         concessions,     evinced     his     2010

gross income of at least $252,000; 2011 fees from HBO alone were

$206,000       and   reported        gross       receipts       totaled     $250,000.




                                           15                                   A-4565-12T4
Additional         unrefuted             proofs           showed       defendant          received

supplemental        earnings,           not    only       from      self-employment         through

consulting, but also reoccurring royalty receipts.

      Significant           to    rejecting          defendant's            suggested     earnings

level was the trial judge's credibility findings.                                    In light of

the   documented        historic         earnings,            the    judge     found     defendant

"attempted        to    portray          himself         as    lacking        the    skills         and

education to sustain a salary in the $250,000.00 range, when all

the evidence is to the contrary."                              Further, she rejected as

unsupported       defendant's            claim       he    accepted          the    lower      salary

position     at    ChatAnd         to    spend       more      time     with       the   children.

Several     times      in    her       opinion       she      found    defendant         was    being

dishonest with the court.

      The   judge       considered            and    rejected         the    testimony         of   the

defendant's       experts.              Young's          opinion      defendant       might         earn

$80,000     to    $100,000         was    labeled          "borderline         preposterous          in

light of the documented proofs that [d]efendant's income has

been 2.5 to 3 times more [than that amount] for the past three

years."     Young ignored defendant's employability and earnings as

a   consultant,        and       his    employment         contract,         allowing     possible

earnings up to $295,000.                      Even Klopchin testified defendant's

salary range was higher than defendant's and Young's estimates.

Nevertheless, the judge rejected the expert's suggested earning




                                                    16                                      A-4565-12T4
level    simply        because        for     years,     defendant's         salary     always

exceeded Klopchin's estimates.

       In light of all of this evidence, we reject as factually

unsubstantiated and legally insufficient the notion imputation

does not apply when determining this defendant's income because

he    held    a   full-time       position.             We    determine       the     evidence

supports      the      judge's        findings         that     defendant's         field     of

expertise,        as   well      as     his     employment          and   salary      history,

demonstrate a substantial earning capacity, well in excess of

his    last   documented         base       salary     of     $120,000      per     year,    and

provided a sound basis to impute additional income.

       We further discern no abuse of discretion in using a three-

year    average        of     defendant's           earnings         from    all      sources,

demonstrated by deposits into his business account.                               Overall, we

conclude this was a fair and reasonable methodology to fix an

appropriate level of income for consideration of support based

on "sufficient credible evidence present in the record after

consideration of the proofs as a whole."                             Rolnick v. Rolnick,

262 N.J. Super. 343, 360 (App. Div. 1993) (citation and internal

quotation marks omitted).

       Defendant        alternatively           argues        the    court    should        have

appointed an expert to determine his earning capacity, because

Frankel's use of deposits and an estimated overhead expense was




                                               17                                     A-4565-12T4
hypothetical      and    failed       to    consider     his    actual       earnings     and

expenses.       We disagree.

     Although the court may appoint an expert to resolve an

economic    issue,       R.     5:3-3(c),         defendant     had     an    affirmative

obligation to provide the requested discovery, which included

proof of his earnings and expenses through employment and his

closely held businesses.              Defendant controlled the documentation

on this issue and chose not to fully reveal all the facts.

Defendant   even        chose    to    not    provide        relevant    facts       to   his

retained        experts,        resulting         in     a     distorted           analysis.

Defendant's lack of credibility, demonstrated by his refusal to

disclose    information         or     respond      to   inquiries,          was    properly

weighed    in    rejecting       his       claims   of   limited      earnings.           See

Cesare, supra, 154 N.J. at 412.                   Moreover, the judge's reliance

on   plaintiff's         exhibits,          Frankel's        expert      opinion,         and

defendant's       own     admissions,          provided        substantial         credible

evidence to impute income without the need to appoint a court

expert.

     Defendant next argues the judge abused her discretion when

imputing income to plaintiff.                 Defendant notes plaintiff earned

as much as $175,000 as an attorney in New York City.                               Further,

he relies on Young's testimony stating attorneys in New York




                                             18                                     A-4565-12T4
City can earn between $108,000 and $178,850.                   He thus asserts

use of $80,640 per year was error.              We reject these arguments.

       At trial, plaintiff was unemployed after being "dismissed"

from her job.         Prior to obtaining that position, she worked

part-time.      Her last full-time New York City job was in 2008,

four   years    prior    to   trial.      During     the    intervening      years,

plaintiff bore two children and, since separation served as the

primary residential parent.             The parties' children are young:

one is seven and has special medical needs because the child is

"severely allergic to dairy, eggs, nuts and seeds[,]" and the

other is only four.           Defendant's parenting time, set forth in

the FJOD, is limited to seven and one-half hours on alternate

Saturdays      and   Sundays,    with     no    parenting     time    during      the

workweek.       Taken   together,       these    facts     support    the   imputed

income level determined by the trial judge.

       Considerations     involving      children    must     be     weighed    when

imputing income.        The first factor listed by the Legislature in

guiding a judicial determination of a fair child-support award

is serving the "[n]eeds of the child . . . ."                   N.J.S.A. 2A:34-

23(a)(1).      Also, the Guidelines discuss the need to account for

young children's needs when imputing income to the parent of

primary residence, stating:

            In determining whether income should be
            imputed to a parent and the amount of such



                                         19                                 A-4565-12T4
              income, the court should consider: (1) what
              the employment status and earning capacity
              of that parent would have been if the family
              had remained intact or would have formed,
              (2) the reason and intent for the voluntary
              underemployment or unemployment, (3) the
              availability of other assets that may be
              used to pay support, and (4) the ages of any
              children in the parent's household and
              child-care alternatives. . .       .    When
              imputing income to a parent who is caring
              for young children, the parent's income
              share of child-care costs necessary to allow
              that person to work outside the home shall
              be deducted from the imputed income.

              [Pressler & Verniero, supra, comment 12 on
              Appendix IX-A to R. 5:6A at 2635.]

On this issue, the Supreme Court has "noted that '[t]he key to

both the [G]uidelines and the statutory factors is flexibility

and the best interest of children.'"            Caplan, supra, 182 N.J. at

266 (first alteration in original) (quoting Pascale v. Pascale,

140 N.J. 583,   594   (1995)).    The    importance      of    addressing      a

child's needs because of health or tender years may dictate the

proximity of parental employment.

      Finding    plaintiff     accessible      to   address    the      children's

needs "paramount," the judge determined plaintiff's decision to

limit   her    employment     search   to     New   Jersey    was       reasonable.

Plaintiff's sole responsibility for the children's care during

the workweek and a need to be available if the older child

suffers      anaphylaxis    support    this    decision.           We   agree     the

children's     needs   were    properly     weighed    and    found       to    limit



                                       20                                  A-4565-12T4
plaintiff's work schedule and confine her employment search to

New Jersey.

    Young's       testimony    regarding   plaintiff's       earning   capacity

was rejected by the trial judge for several reasons.                 First, the

trial judge noted Young had no experience in the legal field.

Second, he "conducted little if no research [and] failed to test

plaintiff," "admitting that he did nothing more than an internet

engine search of New York job opportunities."                      Third,   Young

"failed to consider [p]laintiff's parenting responsibilities and

desire to work within New Jersey to remain in close proximity to

the children," and, therefore, eliminated consideration of New

Jersey    opportunities.        Finally,    Young's    evaluation      did    not

examine "[p]laintiff's skill set [] in the financial and banking

areas," a legal specialty he admitted put her at "a disadvantage

in today's market," because of limited available positions.

    We determine the amount of wages imputed to plaintiff was

based on her immediate prior position with a large New Jersey

firm,    headquartered   in    a   major   city.      This    is   appropriate.

Young's     testimony    was    properly    rejected     as    a    generalized

statement    of   New   York   City   attorney     wages,     rather   than    an

opinion of what plaintiff could earn.              Accordingly, we find no

abuse of discretion in imputing plaintiff's income as guided by

her past wages.




                                      21                                A-4565-12T4
                                      B.

    Challenging the child support award, defendant asserts the

judge   erred    by     requiring    him     to     contribute        to     what     he

characterized    as    "exorbitant    child-care       expenses"        at    a     time

plaintiff was unemployed, and to pay, as additional support,

one-half the cost of the children's extracurricular activities.

Plaintiff acknowledged she was not working, but insisted "[t]he

need for childcare was evident," rationalizing she was "consumed

with an intense, though unsuccessful search for employment" and

"preparation for trial," which she characterized as "a full-time

job."      Finally,    plaintiff    urged    the    need   for    child      care    to

prevent disruption to the children's "established routine" and

because preschool "space was limited," making it "impossible to

obtain a spot again if either [child] was taken out for a period

of time."

    Following       our   review,     we     find    plaintiff's           assertions

unavailing.     We agree with defendant the judge erroneously added

child-care    and     extracurricular       activity   costs      as       additional

support.

    The     Guidelines    state:    "The    average    cost      of    child      care,

including day camp in lieu of child care, is not factored into

in the schedules.         The net cost (after tax credits) of work-

related child care should be added to the basic obligation if




                                      22                                     A-4565-12T4
incurred."       Pressler & Verniero, supra, comment 9 on Appendix

IX-A to R. 5:6A at 2632.        The Guidelines do not sanction child-

care expenses as additional support when a party is unemployed.

Ibid.     Rather, the Guidelines' recognition of                 child care is

factored when imputing income to the custodial parent.                 Pressler

& Verniero, supra, comment 12 on Appendix IX-A to R. 5:6A at

2635.     Thus, an equitable adjustment to the custodial parent's

imputed earnings accounts for the economic reality of parental

employment.

      As to the cost of children's activities, the Guidelines

specify      a    child   support         award     includes      entertainment

expenditures, specifically "[f]ees, memberships and admissions

to    sports,     recreational,      or     social     events,     lessons    or

instructions, movie rentals, televisions, mobile devices, sound

equipment,       pets,    hobbies,        toys,      playground      equipment,

photographic      equipment,    film      processing,     video    games,     and

recreational,      exercise    or    sports       equipment."      Pressler     &

Verniero, supra, comment 8 on Appendix IX-A to R. 5:6A at 2631-

32.     Guidelines support may be supplemented by court approved

extraordinary expenses, which are

            predictable   and   recurring  expenses   for
            children that may not be incurred by average
            or   intact    families   such   as   private
            elementary or secondary education, special
            needs of gifted or disabled children, and
            NCP/PAR time transportation expenses.     The



                                       23                              A-4565-12T4
           addition of these expenses to the basic
           obligation must be approved by the court.
           If incurred, special expenses that are not
           predictable and recurring should be shared
           by the parents in proportion to their
           relative incomes (i.e., the sharing of these
           expenses should be addressed in the general
           language of the order or judgment). Special
           expenses not included in the award should be
           paid directly to the parent who made or will
           make the expenditure or to the provider of
           the goods or services.

           [Pressler & Verniero, supra, comment 9 on
           Appendix IX-A to R. 5:6A at 2633.]

      Finally, use of the Guidelines is rebuttable, as "[t]he

[G]uidelines may be modified or disregarded by the court []

where good cause is shown," including "the presence of other

relevant factors which may make the [G]uidelines inapplicable or

subject to modification . . . ."          R. 5:6A.

      In her opinion, the trial judge did not explain why she

deviated    from     the   Guidelines      by    adding       child-care    and

extracurricular      activity     costs     as      supplemental      support.

Reviewing the record we find plaintiff's assertions of need were

not   evidentially   supported;    they    merely    reflect    her   opinion.

Such testimony fails to establish the "good cause" necessary for

disregarding the Guidelines provisions.               Ibid.      Further, the

record is silent on a timeline for plaintiff's resumption of

full-time employment, or her specific efforts to resume working.

In light of this record, we do not find a legal basis to require




                                    24                                A-4565-12T4
payment of child-care expenses.                The costs could be added as

additional support once plaintiff resumes employment.                         At the

same time, the court's calculation of child support failed to

reduce plaintiff's imputed income by her share of imputed child-

care expenses.

    In     her      merit's    brief,    plaintiff      seeks   to    validate     the

inclusion      of     child-care     expenses     by     suggesting      the     sums

represent extra support authorized because the parties' incomes

exceed the maximum net income to which the Guidelines apply.

See Pressler & Verniero, supra, Appendix IX-F to R. 5:6A at 2708

(showing    the      maximum    combined    net   weekly    income      of    parents

listed   on    the    schedule     for    computing     Guidelines      support     is

$3,600).      Plaintiff correctly states the judge has discretion to

award supplemental support when net income exceeds the specified

gross income threshold of $187,200.5                 See Pressler & Verniero,

supra, comment 20 on Appendix IX-A to R. 5:6A at 2645.                       See also

Isaacson v. Isaacson, 348 N.J. Super. 560, 579-80 (App. Div.)

("We have generally recognized that where the parties have the

financial      wherewithal      to      provide   for     their      children,     the


5
     The   Guidelines  provide   "the  court   shall   apply the
[G]uidelines up to $187,200 and supplement the [G]uidelines-
based award with a discretionary amount based on the remaining
family income (i.e., income in excess of $187,200) and the
factors specified in N.J.S.A. 2A:34-23."    Pressler & Verniero,
supra, comment 20 on Appendix IX-A to R. 5:6A at 2645.



                                          25                                 A-4565-12T4
children are entitled to the benefit of financial advantages

available to them. . . .           Children are entitled to not only bare

necessities, but a supporting parent has the obligation to share

with his children the benefit of his financial achievement."

(citations     omitted)),     certif.     denied,     174 N.J. 364   (2002).

However, the judge's opinion, although thoroughly addressing the

underpinnings      supporting      her   conclusion      on   other    issues,      is

silent   on    the   need    for    or   basis   of      imposing     supplemental

support.

    "Rule 1:7-4 requires a judge to provide findings of fact

and conclusions of law on every [decision] decided by a written

order that is appealable by right."              Fodero v. Fodero, 355 N.J.

Super. 168, 170 (App. Div. 2002).                See R. 1:7-4 (requiring a

trial judge to accompany all opinions with findings of fact and

conclusions of law).        The omission of critical factual findings,

supporting the basis to supplement the Guidelines support award,

impedes our review and requires a remand limited to this issue.

See Ducey v. Ducey, 424 N.J. Super. 68, 74 (App. Div. 2012).

                                         C.

    Defendant next suggests the court failed to make adequate

findings      of   fact     and    conclusions      of     law   regarding        its

distribution of the parties' marital property.                   Defendant urges

reversal of FJOD provisions permitting plaintiff to retain her




                                         26                                 A-4565-12T4
retirement      accounts      and    permitting       each    party       to    retain   the

marital property in his or her possession.                            We reject these

arguments.

    "[T]he goal of equitable distribution . . . is to effect a

fair and just division               of marital [property]."                   Steneken v.

Steneken,    183 N.J. 290,     299    (2005)     (citation         and     internal

quotation marks omitted).              To fashion an equitable distribution

award,    the    trial       judge    must        identify    the     marital       assets,

determine the value of each asset, and then decide "how such

allocation can most equitably be made."                      Rothman v. Rothman, 65
N.J. 219, 232 (1974).           In addition, the judge must consider, but

is not limited to, the sixteen statutory factors set forth in

N.J.S.A. 2A:34-23.1.            Fashioning an equitable distribution of

marital assets and debts requires more than simply "mechanical

division"; it requires a "weighing of the many considerations

and circumstances . . . presented in each case."                                  Stout v.

Stout, 155 N.J. Super. 196, 205 (App. Div. 1977).

    The     trial     judge    properly       reviewed       all    the    evidence      and

performed       the   three-step        Rothman        analysis.               Specifically

discussing plaintiff's IRA and two 401(k) accounts, the judge

noted "significant portions," that is two of three accounts,

were "pre-marital," and not subject to equitable distribution.

See Painter v. Painter, 65 N.J. 196, 214 (1974) ("[A]ny property




                                             27                                    A-4565-12T4
owned . . . at the time of marriage will remain [] separate

property of such spouse and . . . will not qualify as an asset

eligible for distribution.").           The third account resulted from a

job     held   for   approximately       fourteen     months.         The      court

acknowledged the exact values of plaintiff's retirement assets

were "[u]nknown" and, also stated "[n]o evidence was presented

as to the value of [d]efendant's . . . companies."

      Defendant identifies nothing in this record to refute the

judge's conclusions the assets held in the parties' respective

possession had limited value and, therefore, should be offset.

Her opinion noted "the parties agree that there is little by way

of assets or liabilities to divide."           On this record, we cannot

conclude the judge erred in implementing the practical approach

of offsetting these minimal assets.

      Regarding personal property, the parties separated in 2010.

Each argued the other took significant personalty.                    The judge

found    the   parties'    respective    assertions       of   undivided     assets

were unsupported.         Specifically, defendant offered "[n]o proofs

as to the value of the furniture or wedding gifts" he claimed

plaintiff took, and plaintiff did not provide support for her

claims defendant retained a Rolex watch, a Tiffany wedding band,

and     expensive    electronics   (although        she    produced    an      email

exchange showing defendant took the marital bedroom and dining




                                        28                                  A-4565-12T4
set).    Following review, with the proofs in equipoise, we find

no error in denying additional relief.                 Pacifico v. Pacifico,

190 N.J. 258, 269 (2007).

       In light of our opinion, we need not separately review the

appeal of the order denying reconsideration.                     As noted, the

judge's findings regarding imputation of income to fix support

will    not    be     disturbed,   except     sums    added   as   supplemental

support,      which    must   be   vacated.      We    reverse     that   limited

provision of the FJOD and remand for further review.                 On remand,

the judge must consider the propriety of adding child-care costs

and whether good cause for a separate allocation of specific

extracurricular         activities   is     warranted.        To    the    extent

defendant paid unsupported child-care or activity expenses, the

judge shall determine the applicable credit and the method for

repayment.      Finally, we reject claims of error in the FJOD's

provisions providing for equitable distribution.

       Affirmed in part, reversed, and remanded in part.




                                       29                                 A-4565-12T4